DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 11-20 are deemed to have an effective filing date of April 27, 2018 because provisional application nos. 62/535,168 and 62/564,879 are directed to warning systems and do not disclose a spot-check measurement of a physiological parameter as recited in the claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 109 [0063]; 159 [0060]-[0061].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US Patent Application Publication No. 2008/0281168 to Gibson et al (hereinafter referred to as “Gibson”).
Regarding claim 17, Gibson discloses a method for using a medical device to perform a spot-check measurement (e.g., paragraph [017]: the control menu permits setting of either continuous or a random (spot-check) measurement of a physiological parameter), the method comprising: by a medical device comprising electronic hardware: receiving at least one physiological signal from at least one sensor coupled with a patient (e.g., paragraph [0174]: the spot-checking feature of monitoring device 20 includes hardware and receives a physiological signal); measuring, from the physiological signal, a plurality of first values of a first physiological parameter and a plurality of second values of a second physiological parameter (e.g., paragraph [0014]: multiple patient parameters are measured – blood pressure, SpO2, ECG, pulse/heart rate and respiration); detecting that the sensor has been disconnected from the patient or that a clinician has selected a display input requesting spot-check measurements (e.g., paragraphs [0017] and [0171]: the device can be selectively configured by the user/clinician so that some parameters are continuous while others are spot-checked – 2 is randomly checked while simultaneously maintain continuous monitoring of at least one other physiological parameter); selecting one of the first values and one of the second values as the spot-check measurements upon either detecting that the physiological sensor has been disconnected from the patient or upon detecting that the clinician has selected the display input requesting the spot-check measurements (e.g., paragraphs [0171]-[0174]: clinician selects SpO2 to be spot-checked as in Fig. 39 and [0165]-[0168]: blood pressure readings are taken through a user-selected automatic mode where readings are a prescribed intervals or spot-checked periodically); and outputting the spot-check measurements audibly or to a display (e.g., paragraph [0169]:the blood pressure readings are displayed on a screen, as well as other parameters see Figs. 16 and 40-46).
With respect to claim 18, Gibson discloses the method of claim 17, further comprising outputting a trend graph of the spot-check measurements in response to selection of one of the spot-check measurements by the clinician (e.g., paragraph [0014]: user interface permits the user to selectively display graphical data trending of at least one monitored physiological parameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson as applied to claim 17 above, and further in view of US Patent Application Publication No. 2012/0041279 to Freeman et al. (hereinafter referred to as “Freeman”).
Gibson discloses the method of claim 17, but does not expressly disclose in response to said detecting that the sensor has been disconnected from the patient or that a clinician has selected an input requesting spot-check measurements, calculating an early warning score based at least in part on the spot-check measurements, and outputting the early warning score to the display. However, Freeman, in a related art: respiratory monitoring, teaches that physiological scores, such as Mortality Probability Model, the Acute Physiological and Chronic Health Education, the Simplified Acute Physiological Score and Therapeutic Intervention Scoring System have shown significant improvements in patient outcomes and monitoring patients using physiological signs and vital signs in their early stages improves outcomes (e.g., paragraph [0010] of Freeman). That is, one of ordinary skill in the art would have recognized the importance of calculating an early warning scored based on spot-check .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson as applied to claim 17 above, and further in view of US Patent Application Publication No. 2009/0326335 to Baker et al. (hereinafter referred to as “Baker”).
Gibson discloses the method of claim 17, further comprising, prior to said receiving, outputting an option to place the medical device in spot-check mode (e.g., paragraph [0159] of Gibson: Fig. 41, spot check pop-up menu 620); receiving a selection of the option to place the medical device in the spot-check mode (e.g., paragraph [0174] of Gibson: user selects “On” button 622 to turn on spot-check feature); and subsequent to receiving the selection of the option, does not permit continuous monitoring, but does not expressly disclose subsequent to the selection, rebooting the medical device in spot-check mode. However, Baker, in a related art: vital sign monitor (e.g., abstract of Baker: vital signs are displayed on a monitor), teaches that the switching of one mode to another mode forces the monitor to restart the physical characteristic determination including monitor start-up processes (e.g., paragraph [0013] of Baker). Accordingly, one of ordinary skill in the art would have recognized that .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 14-15 of U.S. Patent No. 10,856,750 in view of Gibson.
Claim 11 of the instant application is conflicting or coextensive with claim 6 of  the ‘750 patent, but does not expressly claim a circuit board, and a speaker and memory device in communication with the circuit board. However, Gibson teaches that its monitor/medical device has a radio card configured to receive the physiological signal wirelessly from the physiological sensor (e.g., Fig. 6, 180 paragraph [0095] of 
Claims 17 and 15 of the instant application are conflicting or coextensive with claims 1 or 8 of the ‘750 patent, but does not expressly disclose selecting one of the second values of the second physiological parameter in addition to the first values of the first physiological parameter as the spot-check measurement. However, Gibson teaches that monitoring 4 different parameters and that at least one of the parameters is monitored continuously as discussed above. Thus, Gibson teaches that more than one physiological signal can be monitored using the spot-measurement technique. Accordingly, one ordinary skill in the art would have modified the method of claims 1 or 8 of the ‘750 patent to select first and second values of first and second physiological parameters, respectively, as spot-check measurements.  
Claim 12 of the instant application is conflicting or coextensive with claim 7 of the ‘750 patent. It would have been obvious to one of ordinary skill in the art to modify claim 6 of the ‘750 patent to include the well-known components of the monitor as taught by Gibson and to include the locking of the spot-check mode in view of the teachings of Gibson that such was a well-known engineering technique in the monitoring art (e.g., paragraph [0015] of Gibson: device further includes security features wherein the 
The subject matter of claims 13 and 18 of the instant application is taught by Gibson as discussed above. One of ordinary skill in the art would have modified claims 1 or 8 of the ‘750 patent to output a graph and trends of the spot-check measurements in view of the teachings of Gibson.
	With respect to claim 14, Gibson teaches that the automatic or periodic spot-check measurement for blood pressure can be changed to a manual mode via a user interface control (e.g., paragraphs [0091], [0163] and [0166] of Gibson) that is displayed with the spot-check measurement (e.g., Fig. 23 of Gibson: NIPB 140/78 mmHg) where the user interface control selectable by a user permits a user to display a manual measurement (e.g., the automatic mode spot-check measurement is overwritten by the current manual mode measurement and paragraphs - [0168], [0171]-[0173], and [0208] of Gibson).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2017/034789 to Wei et al. is directed to a system and method for health monitoring that receives a physiological signal, generates and displays a physiological parameter based on the measurements of the physiological signal; and outputting an audio alert (e.g., title and paragraphs [0046]-[0049] of Wei).

	US Patent Application Publication No. 2011/0071420 to St. Pierre is directed to physiological parameter measuring where a medical device obtains a series of physiological parameter measurement that are displayed on monitors (e.g., Fig. 2A, 200) in a workflow or spot check mode (e.g., Fig. 3A and Fig. 3B, respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792